Citation Nr: 0708333	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  95-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder with impotence.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a pulmonary disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for the 
above noted issues.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in October 1999.  This 
issue was remanded for further development in June 1999, 
February 2000, and June 2006.  That development having been 
completed, these claims now return before the Board.

FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a 
finding that the veteran incurred an additional back 
disability or impotence from VA treatment for his back, 
specifically, from laminotomy surgery in May 1975.

2.  A clear preponderance of the evidence is against a 
finding that the veteran incurred an additional pulmonary 
disability from VA treatment which was not the necessary 
consequence of that treatment, specifically, from a January 
1993 thoracotomy.


CONCLUSION OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of the veteran's May 1975 laminotomy 
surgery is not warranted.  38 U.S.C.A. §§ 1151, 5107(a) (West 
2002).

2.  Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of the veteran's January 1993 
thoracotomy surgery is not warranted.  38 U.S.C.A. §§ 1151, 
5107(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002, 
October 2004, November 2004, and July 2006.  The originating 
agency essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, the veteran has not identified 
any additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying these claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran alleges that improper treatment of him by the VA 
resulted in additional back disability, to include impotence, 
and a pulmonary disorder.  Specifically, the veteran alleges 
that, as a result of surgery performed on his back at the VA 
in May 1975, or due to the length of time he feels that 
surgery was improperly delayed, he sustained additional back 
disability and nerve damage rendering him impotent.  Further, 
the veteran alleges that he currently has a pulmonary 
disability as a result of surgery on his lung in January 1993 
to remove a tumor.  The veteran states that he agreed to the 
surgery because he was told it was "99.9" percent likely to 
be a cancerous tumor.  He states if he had known the tumor 
was not cancerous, and/or that it was related to 
tuberculosis, he would not have permitted surgery, and would 
not have, in his opinion, a reduced lung capacity.

38 U.S.C.A. § 1151 was amended by Congress during the course 
of this appeal to include a fault requirement.  Pub. L. 104-
21, Title IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926. 
"Congress has amended section 1151 to reincorporate the fault 
requirement [and that statutory amendment is] applicable to 
all claims filed on or after October 7, 1997."  Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  (But see VAOGCPREC 40-97 
holding that the amended statute is applicable to all claims 
filed on or after October 1, 1997).  The implementing 
regulation, 38 C.F.R. § 3.358 remains in effect, but applies 
only to claims filed before October 1, 1997.  

Here, the veteran's claim for benefits under 38 U.S.C.A. § 
1151 stems from a claim filed prior to October 1, 1997; 
accordingly, the claim will be adjudicated by the Board, as 
it was by the RO, under the version of 38 U.S.C.A. § 1151 
that requires no VA fault.

In November 1991, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) 
invalidated 38 C.F.R. § 3.358 (c)(3), one of the enabling 
regulations under 38 U.S.C.A. § 1151, on the grounds that 
that section of the regulation, which included an element of 
fault, did not properly implement the statute.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).  On December 12, 
1994, the Supreme Court issued its decision in Gardner, 
affirming the decisions of the Court and the Court of 
Appeals.  Brown v. Gardner, 115 S. Ct. 552, 556 (1994).  On 
March 16, 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform with the Supreme Court's decision.

Therefore, the provisions of 38 U.S.C.A. § 1151, as in effect 
for this case, provide that where there is no willful 
misconduct by the veteran, additional disability resulting 
from VA hospitalization, medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service-connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) provides that it is necessary to 
show that additional disability is actually the result of a 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  The provisions 
of 38 C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury, and 38 C.F.R. § 3.358(c)(3) provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

The VA regulations with respect to claims for benefits under 
38 U.S.C.A. § 1151 preclude compensation where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment or (2) is merely coincidental with the 
injury, or aggravation thereof, and VA hospitalization or 
medical or surgical treatment, or (3) is a continuance or 
natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a back disorder with 
impotence.  In this regard, the Board notes that the veteran 
does appear to have a current diagnosis of impotency, and 
does continue to have problems with his back.  The evidence 
also does show that the veteran underwent a bilateral 
hemilaminotomy at the L5/S1 interspace, with disc removal, in 
May 1975.  However, at no time has the veteran's impotency, 
which the evidence of record does not show occurred until 
many years after the veteran's surgery, been linked to the 
veteran's prior surgery.  While the veteran has contended 
that he believes he sustained nerve damage during that 
surgery that caused his impotence, as a lay person, the 
veteran is not a medical professional and is not competent to 
offer an opinion as to the etiology of his impotence.  The 
evidence of record does not show that the veteran sustained 
nerve damage or impotence during that surgery, and as noted 
above, the veteran does not appear to have been diagnosed 
with impotency until many years after his surgery.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the Board finds that the evidence of record does not show 
that the veteran's impotence is related to his back surgery.

Furthermore, the Board does not find that the evidence of 
record shows that the veteran acquired any additional back 
disability as a result of his May 1975 surgery.  The medical 
evidence of record does show that the veteran has continued 
to receive back treatment since the time of that surgery.  
However, there is no medical evidence or opinion to support a 
finding of additional back disability resulting from his 
surgery or otherwise showing that this is anything other than 
a continuance or natural progress of disease or injury.  The 
Board points out that, during an October 1985 VA examination, 
the veteran reported that he had gotten no better since his 
surgery, but also did not indicate he had gotten worse.  
March 1989 X-rays of the veteran's low back showed slight 
narrowing of the disk at L5/S1, but were otherwise normal.  

The Board also points out that the veteran, in his hearing 
testimony dated October 1999, indicated that he felt that the 
VA had improperly delayed his surgery, such that, had surgery 
been performed earlier, the veteran would have received a 
better outcome.  However, the Board notes that the veteran's 
medical records clearly indicate that the veteran initially 
refused surgery on his back in September 1974, even though it 
was offered to him at that time.  It appears that the 
veteran's surgery was scheduled as soon as possible after the 
veteran later agreed to it; thus, the only evident delay of 
the veteran's surgery was due to him, and not the fault of 
VA.

Thus, with no evidence having been presented to show that the 
veteran incurred additional disability as a result of his May 
1975 back surgery or delay of that surgery, the Board finds 
that the much greater weight of the evidence is against a 
finding of entitlement to benefits under 38 U.S.C.A. § 1151 
for a back disability. 

Again taking into account all relevant evidence, the Board 
finds that the veteran is not entitled to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a pulmonary disorder.  
The Board notes that the evidence does clearly show that the 
veteran was operated on in January 1993, a thoracotomy, for 
removal of a caseating granulomatous mass in the right upper 
lobe.  Based on a pathology report of that tumor, the veteran 
was diagnosed with tuberculosis, and started on medication.  
The veteran had to be rehospitalized shortly after his 
initial discharge, for right upper lobe pneumonia.

Since 1993, the veteran does not have appeared to have 
received any treatment for any pulmonary disorder until he 
was diagnosed with COPD sometime around 1998.  The veteran 
was noted to be a smoker at that time.

The Board notes that the evidence does not show that the 
veteran has a reduced lung capacity as a result of his 1993 
surgery; however, as the veteran had a portion of his lung 
removed at that time, the Board will concede that the veteran 
likely has a diminished lung capacity as a direct result of 
that surgery.  However, the Board finds that this reduced 
lung capacity was a necessary consequence of the removal of a 
portion of the veteran's lung, to which surgery the veteran 
had previously consented, and compensation is therefore 
barred under 38 C.F.R. § 3.358(c)(3).  Although the veteran 
has indicated that he consented to the removal of a tumor of 
his lung, based on being told there was a "99.9%" 
likelihood that the tumor removed was cancerous, and that he 
would not have consented to the surgery had he not thought he 
had lung cancer, and had he known it was tuberculosis, the 
fact remains that the veteran was clearly informed that a 
tumor was being removed from his lung, and that it was very 
likely, but not absolutely certain, to be lung cancer, and 
the veteran consented to this procedure.  Thus, the Board 
finds that, while the veteran may have incurred additional 
disability as a result of his 1993 lung surgery, such 
additional disability was a necessary consequence of the 
surgery to which the veteran consented, partial removal of 
his lung.  The Board also points out that, while the veteran 
has more recently been diagnosed with COPD, there is no 
evidence of record linking that disorder to his lung surgery.  
As such, the Board finds that the preponderance of the 
evidence of record is against a finding of entitlement to 
benefits under 38 U.S.C.A. § 1151 for a pulmonary disorder.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disorder with impotence, is denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a pulmonary disorder is denied.




____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


